March 9, 2017 BNY MELLON FUNDS TRUST BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund BNY Mellon Small/Mid Cap Multi-Strategy Fund Supplement to Prospectus dated December 31, 2016 The following information supersedes and replaces any contrary information contained in the section of the Fund's prospectus entitled "Fund Summary – BNY Mellon Mid Cap Multi-Strategy Fund – Portfolio Management": Investment decisions for the Mid Cap Growth Strategy are made by a team of portfolio managers. The team has consisted of Todd W. Wakefield, CFA since May 2013, Robert C. Zeuthen, CFA since August 2012 and John R. Porter since March 2017. Mr. Porter, the Mid Cap Growth Strategy's lead portfolio manager, is a senior managing director and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Mr. Wakefield is a managing director, senior portfolio manager and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Mr. Zeuthen is a managing director, senior equity research analyst and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Messrs. Porter, Wakefield and Zeuthen also are employees of The Dreyfus Corporation and manage the fund in their capacity as employees of The Dreyfus Corporation. ***** The following information supersedes and replaces any contrary information contained in the section of the Fund's prospectus entitled "Fund Summary – BNY Mellon Small Cap Multi-Strategy Fund – Portfolio Management": Investment decisions for the Small Cap Growth Strategy are made by a team of portfolio managers. The team has consisted of Todd W. Wakefield, CFA and Robert C. Zeuthen, CFA since May 2013 and John R. Porter since March 2017. Mr. Porter, the Small Cap Growth Strategy's lead portfolio manager, is a senior managing director and a member of the U.S. small, small/mid and mid-cap growth investment team at TBCAM. Mr.
